IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 711
                              :
REAPPOINTMENT TO THE DOMESTIC : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES    :
COMMITTEE                     :
                              :

                                         ORDER


PER CURIAM


         AND NOW, this 17th day of November, 2020, the Honorable Daniel J. Clifford, III,

Montgomery County, is hereby reappointed as a member of the Domestic Relations

Procedural Rules Committee for a term of six months, commencing March 1, 2021.